PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/909,170
Filing Date: 1 Mar 2018
Appellant(s): Lawandy, Nabil



__________________
Jeffrey L. Snow
Reg. No. 39,037
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-11, 14-18, and 21-24 are rejected under 35 U.S.C. 103 as obvious over Lawandy (US 2010/0140501 A1) in view of Kane (US 2011/0147614 A1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lawandy and Kane in view of Schaede (US 2015/0376841 A1).

(2) Response to Argument
Appellant’s arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
I. The Appellant first Argues on pages 7-8 of the appeal brief that “…in the Brief Description of the Figures at page 4, lines 13-15 of the specification, Figure 1 is described as "a graph showing a first code corresponding to the resulting spectral intensities after a band of incident radiation in the near infrared portion of the electromagnetic spectrum is transmitted through a clear 60 micron polymer layer including doping material." (emphasis added). Additionally, the Detailed Description 
“Figures 1-4 show spectra for a band of incident radiation in the near infrared portion of the electromagnetic spectrum transmitted through a clear 60 micron polymer layer with varying types and levels of doping materials. The intensities of radiation detected after transmission of incident radiation through the polymer layer vary from the otherwise substantially uniform intensity of the incident radiation over the band of wavelengths due to the presence of doping materials. The doping materials are selected to absorb and/or scatter radiation at predetermined wavelengths to create the notched and otherwise non-uniform detected spectral patterns.” (emphasis added). 
The italicized portion of the passage above concerns both the substantially flat portions of the spectra of Figures 1-4, which illustrate the intensity of the incident radiation, and the valleys or dips in the spectra of Figures 1-4, which illustrate the effects of the doping materials disposed in the polymer substrate.”
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “substantially uniform intensity of the incident radiation” and “the substantially flat portions of the spectra of Figures 1-4”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The argument is not persuasive.

II. The Appellant’s Second Argument found on page 8 of the appeal brief is that “Lawandy '501… is directed to an entirely distinct mechanism for spectral-based authentication, particularly one that requires the presence of emitters and measuring an emission spectra after excitation of the emitters.” The Appellant then proceeds to cite specific paragraphs and figures that show the difference between the Appellant’s invention and Lawandy '501 and comparing Figures 1-4 of the Appellant’s application and Figures 4-5 of Lawandy '501 illustrates this distinction.
The examiner respectfully disagrees with the Appellant’s interpretation of the prior art.  The claims as currently written do not distinguish from Lawandy '501. Specifically, the claims use the term comprising, consequently not impeding the presence of additional steps or elements. Further, Lawandy '501 does not require the presence of emitter particles as evidenced by [0027], which specifies that “one or more types of emitter particles or absorbing particles may be incorporated into the security feature to provide a series of spectral dips, spikes or another distinguishable characteristics” and in [0019], which specifies “the use of scattering absorbers and/or emitters.” Therefore, it is clear that Lawandy does not require the presence of emitters and measuring an emission spectra after excitation of the emitters, but rather teaches that as one embodiment.  Lawandy disclosure makes clear that the prior art can be used with only absorbing particles, as evidenced by the language above.  
The argument is not persuasive.

III. The Appellant’s Third Argument is focused on the interview summary held on 4/22/2020 after the Final Rejection Office Action mailed on 1/14/2020. The Appellant calls the identification of the emitter particles a new argument, but, it is noted that the original final rejection specifically points to those limitations as well. During the Interview after Final, the Examiner went into detail into the many alternative interpretations and provided additional details to clarify the fact that Lawandy '501 satisfies all the claimed limitations in several alternative embodiments (provided as alternatives in the final rejection). Even if all these detailed alternatives were not convincing, Lawandy '501 specifically specifies that “one or more types of emitter particles or absorbing particles may be incorporated into the security feature to provide a series of spectral dips, spikes or another distinguishable characteristics” ([0027]) as well as “the use of scattering absorbers and/or emitters,” ([0019]). Consequently, Lawandy '501 specifies the use of absorbing particles incorporated into the security feature to provide a series of spectral dips, spikes or another distinguishable characteristics, i.e. a notched pattern.
The argument is not persuasive.


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        


Conferees:
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877         
       
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.